United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5305                                                September Term, 2020
                                                                     1:20-cv-02397-UNA
                                                      Filed On: April 9, 2021
Roy A. Day,

              Appellant

      v.

Joseph R. Biden, Jr. and Thomas J. Vilsack,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Rogers and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                    Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by appellant. See Fed.
R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and the
request for initial hearing en banc, it is

      ORDERED that the request for initial hearing en banc be denied. See Fed. R.
App. P. 35(a). It is

        FURTHER ORDERED AND ADJUDGED that the district court’s order filed
September 29, 2020, be affirmed. Appellant has not identified any error in the district
court’s dismissal of the case without prejudice for lack of subject matter jurisdiction.
See Fed. R. Civ. P. 12(h)(3); Warth v. Seldin, 422 U.S. 490, 499 (1975) (“[W]hen the
asserted harm is a ‘generalized grievance’ shared in substantially equal measure by all
or a large class of citizens, that harm alone normally does not warrant exercise of
jurisdiction.”). Nor has appellant shown that the district court abused its discretion in
holding that the complaint failed to comply with Federal Rule of Civil Procedure 8(a),
which requires “a short and plain statement of the grounds for the court's jurisdiction”
and “a short and plain statement of the claim showing that the pleader is entitled to
relief.” See Ciralsky v. CIA, 355 F.3d 661, 668-69 (D.C. Cir. 2004).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5305                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2